USDC IN/ND case 2:19-cr-00101-TLS-APR document 44 filed 12/02/20 page 1 of 8


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

 UNITED STATES OF AMERICA

                       v.                             CAUSE NO.: 2:19-CR-101-TLS-APR

 TERRY WESLEY

                                   OPINION AND ORDER

       This matter is before the Court on Defendant Terry Wesley’s Motion for Compassionate

Release due to COVID-19 [ECF No. 38]. For the reasons set forth below, the Defendant’s

request is DENIED.

                                       BACKGROUND

       On January 27, 2020, the Defendant pleaded guilty to Count 1 of the Indictment [ECF

No. 1], charging him with being a felon in possession of a firearm in violation of 18 U.S.C. §

922(g)(1). See ECF No. 17. On February 19, 2020, the Court adjudged the Defendant guilty. See

ECF No. 19. Prior to sentencing, the Defendant filed a Sentencing Memorandum [ECF No. 23],

in which he argued that he should be sentenced to a term of time served due to the COIVD-19

pandemic. The Court, having considered the Defendant’s request for a sentence of time served,

sentenced the Defendant to a term of 24 months imprisonment, to be followed by 2 years of

supervised release. See ECF No. 36. The Defendant has been in custody since his arrest on

November 25, 2019, and his release date is set for August 8, 2021. See Federal Bureau of

Prisons, Find an Inmate, https://www.bop.gov/inmateloc/ (last visited Dec. 2, 2020).

       After being sentenced, the Defendant filed his Motion for Compassionate Release due to

COVID-19 [ECF No. 38], in which he, again, requests the Court to order his term of

imprisonment to be set to time served. At the time he filed his Motion, the Defendant was housed

at Lake County Jail; however, it appears he has since been moved to USP Hazelton. Id.
USDC IN/ND case 2:19-cr-00101-TLS-APR document 44 filed 12/02/20 page 2 of 8


The Court referred the Defendant’s Motion to the Federal Community Defender’s Office, see

ECF No. 39, and the Office filed a Notice of Non-Representation [ECF No. 40]. The

Government then filed its Response [ECF No. 42] and a Supplement [ECF No. 43].

                                             ANALYSIS

       The Defendant asks the Court to modify his sentence pursuant to the compassionate

release provision of 18 U.S.C. § 3582(c)(1)(A) based on the threats posed by the COVID-19

pandemic. The Court construes the Defendant’s Motion to request that his sentence be reduced to

time served. For the reasons set forth below, the Defendant’s Motion is denied.

A.     The Defendant’s Sentence Should Not Be Reduced Pursuant to 18 U.S.C.
       § 3582(c)(1)(A)

       Following the imposition of a sentence, a court may not modify the term of imprisonment

absent specific circumstances enumerated in 18 U.S.C. § 3582(c). One such circumstance allows

a court to grant a defendant compassionate release if certain requirements are met. 18 U.S.C.

§ 3582(c)(1)(A). The statute provides that

       the court, upon motion of the Director of the Bureau of Prisons, or upon motion of
       the defendant after the defendant has fully exhausted all administrative rights to
       appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s
       behalf or the lapse of 30 days from the receipt of such a request by the warden of
       the defendant’s facility, whichever is earlier, may reduce the term of
       imprisonment (and may impose a term of probation or supervised release with or
       without conditions that does not exceed the unserved portion of the original term
       of imprisonment), after considering the factors set forth in section 3553(a) to the
       extent that they are applicable, if it finds that—

               (i) extraordinary and compelling reasons warrant such a reduction . . .

                  and that such a reduction is consistent with the applicable policy
                  statements issued by the Sentencing Commission . . . .

Id. (emphasis added). Thus, the statute sets out four requirements: exhaustion of administrative

remedies, consideration of whether “extraordinary and compelling reasons” warrant a reduction



                                                2
USDC IN/ND case 2:19-cr-00101-TLS-APR document 44 filed 12/02/20 page 3 of 8


in the term of imprisonment, consideration of the § 3553(a) factors, and consistency with the

applicable Sentencing Commission policy statements.

       While the statute does not define “extraordinary and compelling reasons,” Congress

provided:

       The [Sentencing] Commission, in promulgating general policy statements
       regarding the sentencing modification provisions in section 3582(c)(1)(A) of title
       18, shall describe what should be considered extraordinary and compelling
       reasons for sentence reduction, including the criteria to be applied and a list of
       specific examples. Rehabilitation of the defendant alone shall not be considered
       an extraordinary and compelling reason.

28 U.S.C. § 994(t).

       Pursuant to that authority, the Sentencing Commission Policy Statement on

§ 3582(c)(1)(A) provides:

       Upon motion of the Director of the Bureau of Prisons under 18 U.S.C.
       § 3582(c)(1)(A), the court may reduce a term of imprisonment (and may impose a
       term of supervised release with or without conditions that does not exceed the
       unserved portion of the original term of imprisonment) if, after considering the
       factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable, the
       court determines that—

       (1) (A) extraordinary and compelling reasons warrant the reduction . . .

       (2) the defendant is not a danger to the safety of any other person or to the
       community, as provided in 18 U.S.C. § 3142(g); and

       (3) the reduction is consistent with this policy statement.

U.S. Sentencing Guidelines Manual § 1B1.13. The commentary to the Policy Statement then

provides that extraordinary and compelling reasons exist under any of these circumstances:

       (A)     Medical Condition of the Defendant.—

               (i)      The defendant is suffering from a terminal illness (i.e., a serious
               and advanced illness with an end of life trajectory). A specific prognosis
               of life expectancy (i.e., a probability of death within a specific time
               period) is not required. Examples include metastatic solid-tumor cancer,
               amyotrophic lateral sclerosis (ALS), end-stage organ disease, and
               advanced dementia.
                                                 3
USDC IN/ND case 2:19-cr-00101-TLS-APR document 44 filed 12/02/20 page 4 of 8



              (ii)    The defendant is—

                      (I)     suffering from a serious physical or medical condition,

                      (II)    suffering from a serious functional or cognitive
                              impairment, or

                      (III)   experiencing deteriorating physical or mental health
                              because of the aging process,

              that substantially diminishes the ability of the defendant to provide self-
              care within the environment of a correctional facility and from which he or
              she is not expected to recover.

       (B)     Age of the Defendant.—The defendant (i) is at least 65 years old; (ii) is
       experiencing a serious deterioration in physical or mental health because of the
       aging process; and (iii) has served at least 10 years or 75 percent of his or her
       term of imprisonment, whichever is less.

       (C)    Family Circumstances.

              (i)    The death or incapacitation of the caregiver of the defendant’s
              minor child or minor children.

              (ii)     The incapacitation of the defendant’s spouse or registered partner
              when the defendant would be the only available caregiver for the spouse
              or registered partner.

       (D)     Other Reasons.—As determined by the Director of the Bureau of Prisons,
       there exists in the defendant’s case an extraordinary and compelling reason other
       than, or in combination with, the reasons described in subdivisions (A) through
       (C).

U.S. Sentencing Guidelines Manual § 1B1.13 cmt. 1.

       Policy Statement § 1B1.13 was effective November 1, 2018, but has not been updated to

reflect that the First Step Act amended § 3582(c)(1)(A) in December 2018 to allow a motion to

be brought by a defendant and not only by the Bureau of Prisons. See U.S. Sentencing

Guidelines Manual § 1B1.13 cmt. 4 (“A reduction under this policy statement may be granted

only upon motion by the Director of the Bureau of Prisons pursuant to 18 U.S.C.

§ 3582(c)(1)(A).”). The Seventh Circuit has recently explained that the Sentencing Commission
                                                4
USDC IN/ND case 2:19-cr-00101-TLS-APR document 44 filed 12/02/20 page 5 of 8


has been unable to update this policy statement to reflect the implementation of the First Step

Act because the Commission lacks a quorum. See United States v. Gunn, --- F.3d ----, No. 20-

1959, 2020 WL 6813995, at *2 (7th Cir. Nov. 20, 2020). Nevertheless, the Seventh Circuit held

that district courts are authorized to determine what constitutes an “extraordinary and

compelling” reason warranting a reduction to the defendant’s sentence even when the defendant

and not the BOP moves for compassionate release. Id. The Seventh Circuit has also indicated

that district courts should rely on § 1B1.13 for guidance when determining whether such an

“extraordinary and compelling reason” exists. See id. (“The substantive aspects of the Sentencing

Commission’s analysis in § 1B1.13 and its Application Notes provide a working definition of

‘extraordinary and compelling reasons’; a judge who strikes off on a different path risks an

appellate holding that judicial discretion has been abused. In this way the Commission’s analysis

can guide discretion without being conclusive.”).

1.     Extraordinary and Compelling Reasons

       The issue of exhaustion of administrative remedies is not jurisdictional, and there are

other grounds upon which the Defendant’s Motion may be denied. Id. at *1. Accordingly, the

Court focuses its analysis on whether the Defendant has established the existence of an

extraordinary and compelling reason warranting his release.

       The Defendant argues that the COVID-19 pandemic is a global health emergency that

presents a serious and grave risk to vulnerable inmates such as himself, reasoning that conditions

of imprisonment create the ideal environment for the transmission of a contagious disease.

Although the Defendant has been moved to a BOP facility since he filed his Motion, his

argument remains valid. The Court recognizes that COVID-19 poses a general threat to every

non-immune person in the country; however, “the mere existence of COVID-19 in society and

the possibility that it may spread to a particular prison alone cannot independently justify
                                                 5
USDC IN/ND case 2:19-cr-00101-TLS-APR document 44 filed 12/02/20 page 6 of 8


compassionate release, especially considering BOP’s statutory role, and its extensive and

professional efforts to curtail the virus’s spread.” United States v. Raia, 954 F.3d 594, 597 (3d

Cir. 2020); see also COVID-19 Coronavirus, https://www.bop.gov/coronavirus/index.jsp (last

visited Dec. 2, 2020). Rather, § 3582(c)(1)(A) contemplates a sentence reduction for specific

individuals based on the individuals’ particular circumstances of where he is housed and his

personal health conditions. See United States v. Downing, No. 18-cr-40037, 2020 WL 2789790,

at *2 (C.D. Ill. May 29, 2020) (“[A] prisoner [may] satisfy the extraordinary and compelling

reasons requirement by showing that his particular institution is facing a serious outbreak of

COVID-19 infections, the institution is unable to successfully contain the outbreak, and his

health condition places him at significant risk of complications should he contract the virus.”

(quoting United States v. Melgarejo, No. 12-cr-20050, 2020 WL 2395982, at *3 (C.D. Ill. May

12, 2020))).

       USP Hazelton, like all BOP facilities, has strict precautions in place including screening

and quarantining all newly arriving detainees, isolating all symptomatic detainees until medically

cleared, and issuing and encouraging the use of face masks. See BOP Modified Operations,

https://www.bop.gov/coronavirus/covid19_status.jsp (last visited Dec. 2, 2020). Throughout the

duration of the pandemic, USP Hazelton has had only 51 reported cases of COVID-19 (17

inmates and 34 staff member) and there have been no casualties. See COVID-19 Coronavirus,

https://www.bop.gov/coronavirus/ (last visited Dec. 2, 2020). The Bureau of Prisons reports that

there are currently no inmates and nine staff members who have tested positive for COVID-19

and have not yet recovered. Id. As such, it appears that the conditions at USP Hazelton are, at

least for the time being, well managed. See id. Based on the BOP’s reports, it is not clear that the

Defendant would be safer from contracting COVID-19 if he were to be released, as the pandemic

has grown worse nationwide since he filed his Motion. The Defendant’s particular institution is
                                                 6
USDC IN/ND case 2:19-cr-00101-TLS-APR document 44 filed 12/02/20 page 7 of 8


not currently facing a serious outbreak of COVID-19 infections; therefore, conditions at his

facility do not favor his release.

        The Defendant also argues that he faces particularized risks created by the COVID-19

pandemic because he has high blood pressure for which he takes medication. Def.’s Mot. 2. It is

generally accepted that certain individuals are at a higher risk of experiencing significant

complications if they contract COVID-19. See People at Increased Risk,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html

(last visited Dec. 2, 2020). The Centers for Disease Control and Prevention have indicated that

individuals with hypertension “might be at an increased risk for severe illness from the virus

that causes COVID-19.” People with Certain Medical Conditions,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html (last visited Dec. 2, 2020). The Court takes seriously the risks associated with

contracting COVID-19 and recognizes that certain individuals are at a higher risk of

“hospitalization, admission to the ICU, intubation or mechanical ventilation, or death” if they

were to contract the virus. Id.

        Notwithstanding the potential risks identified by the Centers for Disease Control and

Prevention, the Defendant has not established the existence of an extraordinary and compelling

reason warranting his release. Indeed, courts have generally denied requests for compassionate

release from defendants with conditions similar to the Defendant. See, e.g., Downing, 2020 WL

2789790, at *1–2 (denying motion for compassionate release, even though the defendant had

health issues of diabetes, COPD, anemia, asthma, and high blood pressure, where the defendant

was 43 years old, the defendant was housed in a facility with very few COIVD-19 cases, and

early release would not be consistent with the § 3553(a) factors); United States v. Shah, 16-

20457, 2020 WL 1934930, at *1–2 (E.D. Mich. Apr. 22, 2020) (denying motion for
                                                 7
USDC IN/ND case 2:19-cr-00101-TLS-APR document 44 filed 12/02/20 page 8 of 8


compassionate release on the basis that, although the defendant suffers from diabetes and

hypertension, there were no cases of COVID-19 in his facility and the Bureau of Prisons is

making strict efforts to protect inmates). The Defendant is young and is generally in good health.

His only reported adverse medical condition—high blood pressure—is managed by medication.

Def.’s Mot. 2. The Defendant’s medical conditions, considered in tandem with the conditions at

USP Hazelton, do not establish an extraordinary and compelling reason warranting his release;

therefore, he is ineligible for a reduction in his term of imprisonment and his Motion must be

denied.

                                          CONCLUSION

          For the foregoing reasons, the Court DENIES the relief requested in the Defendant’s

Motion for Compassionate Release due to COVID-19 [ECF No. 38]. The Motion is denied

without prejudice and with leave to refile should there be a change of circumstances involving

the Defendant.

          SO ORDERED on December 2, 2020.

                                              s/ Theresa L. Springmann
                                              JUDGE THERESA L. SPRINGMANN
                                              UNITED STATES DISTRICT COURT




                                                 8
